NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



MAX R. GASTINEAU and LORI ANN      )
LESANTI,                           )
                                   )
             Appellants,           )
                                   )
v.                                 )                Case No. 2D17-3910
                                   )
WELLS FARGO BANK, N.A., TRINITY    )
COMMUNITIES MASTER ASSOCIATION, )
INC., and TRINITY EAST HOMEOWNERS' )
ASSOCIATION, INC.,                 )
                                   )
             Appellees.            )
___________________________________)

Opinion filed November 27, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Mark P. Stopa of Stopa Law Firm, Tampa
(withdrew after briefing); Latasha Scott of
Lord Scott, PLLC, Tampa (withdrew after
briefing), for Appellant.

Max R. Gastineau and Lori Ann Lesanti,
pro se.

Kimberly S. Mello and Joseph H. Picone of
Greenberg Traurig, P.A., Tampa, and
Michele L. Stocker of Greenberg Traurig,
P.A., Ft. Lauderdale, for Appellee Wells
Fargo Bank, N.A.

No appearance for remaining Appellees.
PER CURIAM.

           Affirmed.




NORTHCUTT, SILBERMAN, and BLACK, JJ., Concur.




                                  -2-